Citation Nr: 0729823	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-39 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a left 
shoulder condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a right 
shoulder condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a 
cervical spine condition.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection a low 
back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956, and from March 1971 to June 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which declined to reopen claims of 
entitlement to service connection for left and right shoulder 
conditions, a cervical spine condition, and a low back 
condition.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's VA Form 9, Appeal to the Board, he requested 
a hearing before a Veterans Law Judge of the Board, at the RO 
(Travel Board hearing).  In early May 2006, the RO notified 
the veteran that a Travel Board hearing was scheduled for 
June 13, 2006.  The veteran responded to that notice in a 
statement received on May 26, 2006, in which he notified the 
RO that due to certain situations he would be unable to 
attend the hearing scheduled for June 13, 2006.  He therefore 
requested that the hearing be rescheduled to a date after mid 
September 2006.

Review of the claims file shows that the RO did not take any 
action to respond to the veteran on this matter or to 
reschedule that hearing; and that at the time of the 
scheduled June 13, 2006 hearing, the veteran failed to report 
for the hearing.  

Under 38 C.F.R. § 20.704(c) (2007), requests for a change in 
a hearing date for Travel Board hearings may be made at any 
time up to two weeks prior to the scheduled date of the 
hearing if good cause is shown.  

The veteran filed his request to reschedule on May 26, 2006, 
more than two weeks prior to the scheduled hearing on June 
13, 2006.  Because good cause has been shown, the Board will 
grant his motion.  The appellant is advised that if he 
desires to withdraw the hearing request prior to the hearing, 
he may do so in writing pursuant to applicable provisions.  
See 38 C.F.R. § 20.704(e) (2007).

Further, under applicable regulation, a hearing on appeal 
will be granted if a veteran, or his or her representative, 
expresses a desire to appear in person.  38 C.F.R. § 20.700 
(2007).  Because failure to afford the veteran the requested 
hearing would constitute a denial of due process and result 
in any Board decision being vacated, 38 C.F.R. § 20.904(a) 
(2007), this matter must be addressed before the Board 
promulgates a decision.  Travel Board hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with his 
request for a Travel Board hearing.  The 
RO should notify the appellant and his 
representative of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007).  After the hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report 
for the hearing, then in accordance with 
appellate procedures the claims file 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



